Case 2:85-cv-04544-DMG-AGR Document 507 Filed 10/26/18 Page 1 of 4 Page ID #:25350



 1   JOSEPH H. HUNT
 2
     Assistant Attorney General
     Civil Division
 3   WILLIAM C. PEACHEY
     Director, District Court Section
 4
     Office of Immigration Litigation
 5   WILLIAM C. SILVIS
     Assistant Director, District Court Section
 6   Office of Immigration Litigation
     SARAH B. FABIAN
 7
     Senior Litigation Counsel, District Court Section
 8   Office of Immigration Litigation
            P.O. Box 868, Ben Franklin Station
 9          Washington, D.C. 20044
            Tel: (202) 532-4824
10
            Fax: (202) 305-7000
11          Email: sarah.b.fabian@usdoj.gov
12   Attorneys for Defendants
13

14                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     JENNY LISETTE FLORES; et al.,            )   Case No. CV 85-4544
16
                                              )
17           Plaintiffs,                      )   DEFENDANTS’ APPLICATION FOR
                                              )   LEAVE TO FILE UNDER SEAL
18                v.                          )   EXHIBIT 3 TO THE DECLARATION
                                              )   OF MARIVIC FIELDS
19
     LORETTA E. LYNCH, Attorney               )
20   General of the United States; et al.,    )          [Hon. Dolly M. Gee]
                                              )
21           Defendants.                      )
                                              )
22
                                              )
23                                            )
                                              )
24

25

26
Case 2:85-cv-04544-DMG-AGR Document 507 Filed 10/26/18 Page 2 of 4 Page ID #:25351



 1          Defendants submit this Application seeking leave from the Court to file under seal
 2   Exhibit 3 to the Declaration of Marivic Fields, submitted in support of their Reply in
 3   Support of Defendants’ Application for Partial Reconsideration of Order Appointing
 4   Special Master/Independent Monitor, pursuant to Federal Rule of Civil Procedure 5.2(d)
 5   and Local Rule 79-5. As required by Local Rule 79-5.2.2(a), Defendants submit
 6   concurrently with this application the declaration of Sarah B. Fabian, a proposed order,
 7   and an unredacted copy of Exhibit 3. On October 26, 2018, counsel for Defendants
 8   contacted counsel for Plaintiffs, Carlos Holguin, by email regarding Defendants’
 9   proposed filing, and Mr. Holguin stated that Plaintiffs do not oppose Defendants’ request
10   to file this Exhibit under seal.
11          This Exhibit contain personally identifiable information and medical information
12   regarding class members and their parents. Given the sensitive nature of the information
13   in these records, there is compelling reason to file them under seal in order to protect the
14   privacy of the individuals identified in these records. Defendants have publicly filed a
15   redacted version of Exhibit 3 that redacts the personally identifiable information

16   contained in this Exhibit.

17                                           ARGUMENT

18          “[T]he courts of this country recognize a general right to inspect and copy public

19   records and documents, including judicial records and documents.” Nixon v. Warner

20   Communications, Inc., 435 U.S. 589, 597 & n.7 (1978); see also Foltz v. State Farm

21   Mutual Auto Insurance Comp., 331 F.3d 1124, 1134 (9th Cir.2003). Accordingly, the

22   default rule is that “[a] party seeking to seal a judicial record . . . bears the burden of

23
     overcoming this strong presumption [in favor of access to court records] by meeting the

24
     ‘compelling reasons’ standard.” Kamakana v. City & Cty. Of Honolulu, 447 F.3d 1172,

25
     1176 (9th Cir. 2006).

26

                                                     1
Case 2:85-cv-04544-DMG-AGR Document 507 Filed 10/26/18 Page 3 of 4 Page ID #:25352



 1          Compelling reasons support sealing Exhibit 3. This Exhibit contains personally
 2   identifiable information and medical information regarding class members, and in some
 3   cases their parents. Courts have recognized individuals’ interest in the protection of such
 4   information. See Doe v. Beard, 63 F. Supp. 3d 1159, 1166 n.4 (C.D. Cal. 2014)
 5   (collecting cases). Defendants seek to seal the personally identifiable information in this
 6   Exhibit to protect the identity of these individuals and their related medical information.
 7   See Webster Groves Sch. Dist. v. Pulitzer Pub. Co., 898 F.2d 1371, 1376-77 (8th Cir.
 8   1990) (affirming decision to seal court records containing “testimony of psychologists
 9   and psychiatrists as to [child’s] mental status” to prevent child from being “stigmatized
10   and humiliated”). Defendants have filed a public version of this Exhibit that redacts the
11   personally identifiable information contained in these documents.
12   DATED:        October 26, 2018            Respectfully submitted,
13                                             JOSEPH H. HUNT
14                                             Acting Assistant Attorney General
                                               Civil Division
15                                             WILLIAM C. PEACHEY
                                               Director, District Court Section
16
                                               Office of Immigration Litigation
17                                             WILLIAM C. SILVIS
                                               Assistant Director, District Court Section
18                                             Office of Immigration Litigation
19
                                               /s/ Sarah B. Fabian
20                                             SARAH B. FABIAN
                                               Senior Litigation Counsel
21                                             Office of Immigration Litigation
22
                                               District Court Section
                                               P.O. Box 868, Ben Franklin Station
23                                             Washington, D.C. 20044
                                               Tel: (202) 532-4824
24                                             Fax: (202) 305-7000
25                                             Email: sarah.b.fabian@usdoj.gov

26                                             Attorneys for Defendants
                                                  2
Case 2:85-cv-04544-DMG-AGR Document 507 Filed 10/26/18 Page 4 of 4 Page ID #:25353



 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on October 26, 2018, I served the foregoing pleading on all
 3

 4   counsel of record by means of the District Clerk’s CM/ECF electronic filing system.

 5   Documents associated with this filing that are proposed to be filed under seal will further
 6
     be served on Plaintiffs’ counsel of record by other means.
 7

 8                                                    /s/ Sarah B. Fabian
 9
                                                      SARAH B. FABIAN
                                                      U.S. Department of Justice
10                                                    District Court Section
                                                      Office of Immigration Litigation
11

12                                                    Attorney for Defendants

13

14

15

16

17

18

19

20

21

22

23

24

25

26
